Affirmed and Opinion filed May 16, 2002








Affirmed and Opinion filed May 16, 2002.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NOS. 14-01-01127-CR;
         
14-01-01128-CR;
         
14-01-01129-CR;
         
14-01-01130-CR;
         
14-01-01131-CR;
        
14-01-01132-CR
____________
 
RONALD PHILLIPS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On
Appeal from the 182nd District Court
Harris County, Texas
Trial
Court Cause Nos. 872,496; 872,518; 872,477; 872,519; 872,537;
872,553
 

 
M E M O R A N D U M  O P I N I O N
Appellant entered a plea of guilty to six counts of
aggravated robbery.  On October  3, 2001, the
trial court sentenced appellant to confinement for thirty-five years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a pro se notice of appeal.




Appellant's appointed counsel filed briefs in which he
concludes that these appeals are wholly frivolous and without merit.  The briefs meet the requirements of Anders
v. California, 386 U.S. 738, 87 S.Ct. 1396, 18
L. Ed. 2d 493 (1967), by presenting a professional evaluation of the record
demonstrating why there are no arguable grounds to be advanced.  See High v. State, 573
S.W.2d 807 (Tex. Crim. App. 1978).
A copy of counsel=s briefs were delivered to appellant.  Appellant was advised of the right to examine
the appellate record and file a pro se response.  As of this date, no pro se response has been
filed.
We have carefully reviewed the record and counsel=s briefs and agree that the appeals
are wholly frivolous and without merit. 
Further, we find no reversible error in the record.  A discussion of the briefs would add nothing
to the jurisprudence of the state.
Accordingly, the judgments of the trial court are affirmed.
 
PER CURIAM
 
Judgment rendered and Opinion
filed May 16,2002.
Panel consists of Justices Yates, Seymore, and Guzman.
Do not publish C Tex. R.
App. P. 47.3(b).